Title: To Thomas Jefferson from Madame de Tott, 28 November [1786]
From: Tott, Sophie Ernestine, MMe de
To: Jefferson, Thomas



A Paris ce 28—9bre [1786]

Rien n’est si beau, si magnifique Monsieur que L’edition d’homere que [vous] Voulez bien me Sacrifier et que J’accépte avec Reconnoissance et Confusion. Qu’il me seroit doux de pouvoir Vous exprimer Combien Je suis touchée, pénétrée, de L’extrême bonté que Vous avez de Vous occuper de moi, Combien Je suis honorée de L’interêt que Vous me témoignez, Combien Je serois fière si Je pouvois croire que J’ai merité Un moment cet interêt d’un homme tel que Vous! Ajoutez Je Vous Supplie A toutes Les marques de bonté dont Vous m’avez Comblée, celle de me procurer Le plutôt possible Le plaisir de Vous en Remercier moi même chez maman, et de Vous prier d’agréer Les Sentiments de Reconnoissance et d’admiration avec lesquels J’ai L’honneur d’être Votre très humble et très Obeïssante Servante,

La Ctesse. de Tott

